Citation Nr: 0201458	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  94-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for stomach disorder 
and ulcers secondary to medications for service-connected 
disabilities.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of laminectomy, L4-S1 interspaces, with residuals 
of multiple shunt placements.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).

As a preliminary matter, the veteran has submitted a notice 
of disagreement (NOD) to the 40 percent evaluation of 
residuals, arachnoiditis, secondary to retained myelogram dye 
with residuals, meningismus, sacral neuralgia, right leg and 
cervical and upper radicular neuralgia, and a statement of 
the case (SOC) was provided in July and August 2001.  To 
date, the Board notes that the veteran has not submitted his 
appeal (VA Form 9) related to this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  There is no medical evidence of current stomach disorder, 
including ulcers.

3.  There is no lay or medical evidence indicating that the 
veteran's claimed stomach and ulcer disorder may be 
associated in any way with his period of service.

4.  Manifestations of the veteran's residuals, laminectomy, 
L4-S1 interspace, with residuals of multiple shunt placements 
include subjective complaints of persistent, recurring, and 
severe low back pain unrelieved by any medication, stiffness, 
and tenderness; objective findings include a lumbar 
laminectomy scar and degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The veteran's stomach disorder and ulcers were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001).

2.  The criteria for a disability rating of 60 percent for 
residuals, laminectomy, L4-S1 interspace, with residuals, 
multiple shunt placements have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This veteran's disability results from a fall in June 1968, 
which resulted in exploration of L4-L5.  In a rating action 
dated in February 1970, the RO granted service connection for 
residuals of post-operative exploration of L4-5 and L5-S1 
interspaces associated with trauma to the back.  The RO 
assigned a noncompensable rating.  In March 1970, the veteran 
reopened his claim; in conjunction with that reopened claim, 
he requested service connection for a neck problem, 
headaches, and lordosis.  In a rating decision dated in 
January 1971, the RO increased the evaluation of the 
veteran's lower back disorder from a zero percent rating to a 
10 percent rating and granted service connection for 
residuals of meningismus, awarding a noncompensable 
evaluation.  The RO denied service connection for headaches, 
lordosis, and for scalenus anticus syndrome, right with 
neuralgia, radicular, C-3.

The veteran submitted his NOD in January 1972 as to the 
rating for the lower back.  An SOC was provided; the veteran 
did not perfect his appeal.

In March 1973, the veteran claimed an increased rating for 
his lower back disability and claimed service connection for 
hydrocephalus with headaches.  In a July 1973 rating 
decision, the evaluations for the lower back disability and 
meningismus remained the same; the RO granted service 
connection for communicating hydrocephalus with headaches and 
assigned a 10 percent rating.  

In a June 1975 rating decision, the RO reduced the 
evaluations for the post-operative residuals of L4-S1 
interspaces as well as for hydrocephalus from 10 percent to 
zero percent based on no pertinent clinical findings to 
substantiate a compensable rating.  The veteran filed a 
timely appeal from this action.  The Board rendered a 
decision in September 1976, concluding that a compensable 
evaluation for residuals of surgery of L4-S1 interspaces was 
not warranted.  An evaluation of 10 percent for communicating 
hydrocephalus was granted.  

In November 1990, the veteran reopened his claim.  In a 
rating decision dated in May 1991, there were no changes in 
the evaluation of the veteran's service-connected 
disabilities.  The veteran filed a timely appeal.  As a 
result of a hearing in December 1991, the Hearing Officer 
increased the evaluation assigned for the veteran's lower 
back from zero percent to 10 percent and the rating for 
hydrocephalus from 10  percent to 30 percent.  The rating for 
the residuals of meningismus remained at zero percent.  

In March 1993, the evaluation for the veteran's lower back 
disability was increased from 10 percent to 20 percent.  In 
September 1993, the veteran claimed service connection for 
multiple disorders as follows: impotency secondary to back 
disability; arachnoiditis secondary to myelograms; sacral 
nerve paralysis, loss of mobility, numbness of the neck, 
shoulders, hands, fingers, legs, and feet; stomach 
problems/ulcers; and hearing loss secondary to service-
connected disabilities.  The veteran also claimed entitlement 
to individual unemployability.  

In a January 1994 rating decision, the RO increased the 
evaluation to 50 percent for communicating hydrocephalus with 
headaches and tinnitus; and the 20 percent rating remained 
the same for residuals of surgery, L4-S1 interspaces and for 
residuals of meningismus.  The RO denied service connection 
for sacral nerve paralysis, loss of mobility, numbness of 
neck, shoulders, hands, fingers, legs, and feet; stomach 
disorder/ulcers; or for arachnoiditis secondary to myelograms 
and denied entitlement to a total rating based on individual 
unemployability.  

In a VA medical opinion dated in May 1994, the examiner 
stated that arachnoiditis could be due to a myelogram, and in 
particular, could occur as a result of the kind of dye 
involved in the veteran's procedure; that a sequelae of such 
process is hydrocephalus; and that the other issues claimed 
by the veteran, such as the loss of erectile power, hearing 
loss, tinnitus, visual disturbances, and neuritis could 
reasonably be attributed to the chronic arachnoiditis with 
status post hydrocephalus.  

In May 1994, the Hearing Officer denied increased ratings for 
communicating hydrocephalus and residuals of L4-S1 
interspaces surgery; it was also determined that the 
residuals of meningismus warranted an increased evaluation to 
20 percent.  Service connection for arachnoiditis secondary 
to myelograms; for impotency secondary to chronic 
arachnoiditis; for sacral nerve paralysis, loss of mobility, 
numbness of neck, shoulders, hands, fingers, legs, and feet 
secondary to service-connected arachnoiditis; and for hearing 
loss secondary to service-connected disabilities was granted.  
Service connection for stomach problems/ulcers was denied and 
the Hearing Officer referred the decision for entitlement to 
individual unemployability.  

In a September 1994 rating decision, the RO provided the 
following: The 50 percent evaluation for communicating 
hydrocephalus was continued and protected as the maximum 
allowable evaluation for that disability.  Service connection 
for tinnitus and hearing loss were combined with 
hydrocephalus, rated at 50 percent, as they were considered 
to have developed as part of a pathological process of 
hydrocephalus.  The evaluation for residuals of surgery, L4-
S1 interspaces, was continued at 20 percent.  The RO further 
noted that upon review of additional clinical records and the 
Hearing Officer's determination, sacral neuralgia extending 
into the right leg and cervical and upper radicular 
neuralgia, right were residuals of meningismus.  Service 
connection for arachnoiditis was determined secondary to 
retained myelogram dye with residuals of meningismus, and a 
combined rating of 20 percent was assigned.  Service 
connection for loss of erectile power was rated 
noncompensable.  The veteran's claim for service connection 
for visual disturbances was deferred pending VA examination 
and his service connection claim for stomach disorder/ulcers 
was denied.  The RO granted entitlement to individual 
unemployability from July 21, 1993.  

In a rating decision dated in January 1995, the RO 
acknowledged clear and unmistakable error for failing to 
award special monthly compensation for loss of creative organ 
and denied service connection for visual disturbances.  

The veteran then claimed clear and unmistakable error as to 
the September 1994 rating action which assigned a 20 percent 
rating for residuals of arachnoiditis and meningismus, to 
include neuralgias.  In August 1995, the RO determined that 
the veteran's claim was not well grounded; no appeal on that 
matter was perfected.  

In April 1996, the RO issued an SSOC, which also served as 
notice to the veteran of the Hearing Officer's August 1994 
decision.

In a rating decision dated in August 1996, the RO determined 
that entitlement to individual unemployability prior to July 
21, 1993 was not warranted.  

In a Conference Report dated in October 2000, and as 
effectuated in the rating decision dated in October 2000, on 
a de novo review of the record, the Decision Review Officer 
determined that a 40 percent evaluation for residuals, 
arachnoiditis, secondary to retained myelogram dye with 
residuals, meningismus, sacral neuralgia, right leg, and 
cervical and upper radicular neuralgia was warranted from 
October 5, 1990, a revision of the prior rating decision 
dated in September 1994.  The evaluation assigned to 
residuals, laminectomy, L4-S1 interspaces was also increased 
to 40 percent effective from October 5, 1990.  These 
evaluations stemmed from the increased rating claim of 
November 1990.  The veteran was notified of this decision in 
March 2001.

In a rating decision dated in May 2001, the RO continued the 
40 percent rating for the veteran's back disability and 
continued the denial for stomach/ulcers.  In an NOD submitted 
in May 2001, the veteran disagreed with the 40 percent 
evaluation of residuals of arachnoiditis and sequelae, and 
with the 40 percent evaluation of residuals due to 
laminectomy of the L4-S1.  The former is a new issue on 
appeal; an SOC was issued in July 2001.  As indicated earlier 
herein, the veteran has not perfected his appeal on that 
issue.  

In August 2001, the RO provided an SSOC on the issues of 
increased evaluations for residuals of arachnoiditis and 
sequelae, residuals due to laminectomy of L4-S1, and service 
connection for stomach disorder/ulcers.  

In light of the above, the Board notes that the issues 
currently on appeal appear as classified on page one of this 
decision.  

Analysis

Service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(b) (2001); Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  In other words, disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection necessarily fails.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this veteran's case, the veteran alleges entitlement to 
service connection for a stomach disorder and ulcers, 
claiming that such disability stems from medications he takes 
for his various service-connected disabilities.  As a 
preliminary observation, the Board notes that there are no 
notations, clinical findings, complaints, or pertinent 
records otherwise contained in the veteran's service medical 
records that relate to a stomach disorder of any sort.  
Moreover, there are no records following service, or 
complaints to this effect until the veteran filed his claim 
in September 1993 for stomach disorder and ulcers secondary 
to medications for his service-connected disabilities.  The 
evidence as a whole does not substantiate that any post-
service stomach disorder relates to the veteran's period of 
service or to the medications he takes for his service-
connected disorders.  

While it is true that the veteran has been prescribed a 
substantial number of prescriptions for treatment of his 
service-connected disabilities, there are no clinical data to 
support that those medications have affected the veteran in 
such a way so as to have developed a stomach disorder, 
including ulcers.  In VA outpatient records dating from 
August 2000 to August 2001, the veteran was informed of any 
possible side effects due to the medications he was 
prescribed.  In VA records dated in February 2001, the 
veteran was told of such side effects by the endocrinologist, 
the anesthesiologist (pain clinic), and the treating examiner 
at that time.  The veteran was informed of such possible 
complications due to his medications as blood clots or 
bleeding in the brain (stroke), blindness, heart attack, 
gangrene-amputation, and damage to the organs, in particular, 
the kidneys, nerve damage, coma, and the early onset of 
death.  There were no indications of potential side effects 
affecting the abdomen or stomach area.  Moreover, the records 
do not reflect the existence of any stomach disorder related 
to medications or otherwise.  Thus, in this regard, the 
veteran's service connection claim fails.  

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  In this particular 
case, the RO attempted to develop the veteran's claim.  An 
SSOC dated in February 1994 included pertinent law and 
regulations and was provided to the veteran.  The Hearing 
Officer's Decision was rendered in May 1994.  Notice of 
denied compensation was given to the veteran in a letter 
dated in September 1994.  Another SSOC containing relevant 
law and regulations was given to the veteran in April 1996.  
The RO requested treatment records and clinical sources on 
two occasions, one in January 1998 and the other in February 
1999; the veteran failed to respond to such requests.  

Further, during an in-person conversation with the veteran in 
October 2000, the Decision Review Officer agreed to fully 
review the veteran's claims folder prior to rendering a 
decision on the veteran's claims.  Additionally, the RO 
obtained current VA outpatient records, which are associated 
with the claims file.  The veteran was also provided an SSOC 
in May 2001 and again in August 2001.  Thus, upon a review of 
the record and in light of the above, the Board finds that 
the veteran and his representative have had ample notice and 
opportunity to submit evidence and argument on the claim such 
that an evaluation on the merits will not be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board acknowledges that the RO did not afford the veteran 
a VA examination related to stomach disorder.  The new 
statutory amendments require VA to obtain a medical 
examination or opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A.  However, the legislation 
provides that an examination or opinion is necessary to make 
a decision on the claim when: 1) there is lay or medical 
evidence of a current disability; and 2) lay or medical 
evidence that indicates that the disability may be associated 
with the veteran's active duty service; but 3) there is 
insufficient medical evidence to make a decision on the 
claim.  Id.  

In this case, as discussed above, there is simply no lay or 
medical evidence that suggests or tends to suggest the 
existence of current stomach disorder associated with the 
veteran's period of service.  Accordingly, the Board finds 
that, under the new statutory provisions, a remand is not 
required for the purpose of obtaining a VA examination or 
opinion.  

Thus, overall, the Board has determined that the evidence of 
record in this case does not substantiate current stomach 
disorder, including ulcers, that may be associated with the 
veteran's period of service, whether on a direct or on a 
secondary basis.  Therefore, the veteran's service connection 
claim for stomach disorder and ulcers is denied.  

Increased Rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, is also to be 
considered.  Id.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board notes that the Rating Schedule contains various 
diagnostic codes for the evaluation of spinal disability.  
While there are several diagnostic codes that do provide for 
a disability rating greater than 40 percent, there is no 
evidence of vertebral fracture (Code 5285), ankylosis of the 
whole spine (Code 5286), or ankylosis of the lumbar spine 
(Code 5289).  Accordingly, the Board finds that the veteran's 
low back disability is most appropriately evaluated under 
Code 5293, the Diagnostic Code under which the RO 
consistently has rated the veteran's lower back disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 10 percent evaluation is warranted for mild attacks; a 20 
percent rating is merited for moderate recurring attacks, and 
a 40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief.  38 C.F.R. 4.71(a), 
Diagnostic Code 5293 (2001).  The maximum evaluation of 
60 percent is warranted for pronounced and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

The history of the veteran's lower back disability is 
outlined herein.  As noted earlier, service connection for 
the veteran's residuals of post-operative exploration of L4-5 
and L5-S1 interspaces due to symptomatology associated with 
trauma to the back was initially granted in a rating decision 
dated in February 1970.  The RO assigned a noncompensable 
rating.  In a rating decision dated in January 1971, the RO 
increased the evaluation of the lower back disorder from a 
zero percent rating to a 10 percent rating.  In a June 1975 
rating decision, the RO reduced the evaluations for post-
operative residuals of L4-S1 interspaces from 10 percent to 
zero percent, which remained in effect until the veteran 
filed a claim for increase in November 1990.  In December 
1991, the Hearing Officer increased the evaluation for the 
veteran's lower back from zero percent to 10 percent based on 
personal testimony and VA clinical records.  

In April 1993, the RO increased the evaluation of the lower 
back from 10 percent to 20 percent.  In October 1993, VA 
medical center records reflect that the veteran underwent a 
repeat caudal block procedure for sacral pain.  No 
complications were noted.  In February 1994, the veteran 
underwent a lumbar puncture shuntogram.  Noted are full motor 
strength, sensation decreased on pinprick and light touch, 
and a midline scar over L1 to L3.  

A personal hearing was held in May 1994.  At that time, the 
veteran submitted additional VA medical records, American 
Medical Association excerpts, and a VA medical opinion dated 
in May 1994.  The VA examiner was questioned as to the 
correlation between the veteran's various disabilities and 
the veteran's period of service.  

In May 1994, the Hearing Officer determined that based on the 
clinical data and statements of record, an evaluation greater 
than the existing 20 percent was not warranted for post-
operative residuals of L4-S1 interspaces.  Subsequent rating 
decisions continued this evaluation until October 2000, at 
which time the RO reviewed the record on a de novo basis and 
increased the rating from 20 percent to 40 percent.  
Essentially, the RO determined that the record as a whole 
supported severe symptomatology associated with the veteran's 
lower back disability.  Overall, pursuant to the veteran's 
fall in service and subsequent surgery, he had ongoing 
complaints of persistent and severe recurring attacks, relief 
for which was minimal and temporary, and an inability to stay 
in one position for any period of time.  The 40 percent 
rating was granted effective from October 5, 1990 based on 
private physician and VA outpatient clinical records 
reflective of complaints of pain and related treatment.  

Since that last rating action, the veteran has provided VA 
outpatient records extending from August 2000 through August 
2001.  In records dated in July and August 2001, the veteran 
indicated that he had reinjured his lower back, which 
resulted in severe pain not relieved by ibuprofen, muscle 
relaxers, or analgesics.  Objective findings in pertinent 
part included tenderness in the thoracic-lumbar spine, stiff 
paraspinal muscles, and lumbar laminectomy scar.  VA x-ray 
studies revealed a normal spine overall.  Noted is the shunt 
tube with tip in the lumbar spinal canal at L3-4; minimal 
residual contrast medium in the spinal canal; no bony 
abnormality in lumbar vertebrae; pedicles intact; disc spaces 
and vertebral alignment appeared normal; normal SI joints.  
The assessment disclosed degenerative joint disease of the 
thoracic spine and degenerative disc disease of the C5-6, 
lumbar laminectomy.  

The Board recognizes the change in the law that occurred 
during the pendency of this appeal.  As noted earlier herein, 
the VCAA requires an enhanced duty on the part of the VCAA to 
assist the veteran in developing facts relevant to his claim, 
and expanded on VA's duty to notify the veteran and any 
representative, as to certain aspects of claim development. 

In this case, the Board notes the development that occurred 
during this appeal process.  In the October 2000 Conference 
Report, the Decision Review Officer stated that there was an 
agreement with the veteran to fully review the claims file to 
determine the appropriateness of an increased evaluation for 
the veteran's lower back disability.  This agreement resulted 
from a conversation in person with the veteran regarding his 
appeal and related concerns.  A rating decision was issued in 
October 2000 and notice of the same was given in March 2001.  
Thereafter, the veteran was provided with an SSOC dated in 
May 2001 that was based on a de novo review of the claims 
folder; the SSOC contained the pertinent law and bases for 
the decision.  Additionally, the RO provided an SSOC dated in 
August 2001 upon receipt of current VA clinical records 
indicative of treatment for post-operative residuals of the 
lower back.  Thus, in light of this development, the Board 
notes that VCAA provisions in this regard have been met.  

As for the requirement that a VA examination be conducted 
under certain factual circumstances as outlined above, the 
Board notes that in this case, the veteran's overall 
disability picture more nearly approximates the next higher 
rating of 60 percent under Diagnostic Code 5293.  That rating 
constitutes the maximum available under the pertinent 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Thus, a VA examination would serve no further purpose 
in this case.  Moreover, as discussed above, no other 
diagnostic code applies to the facts of this veteran's 
disability, and even if it were the case, no other code 
relative to this sort of back disability provides for more 
than a 60 percent evaluation.  In sum, absent an unusual 
disability picture, see 38 C.F.R. § 3.321(b), there is no 
higher evaluation for the veteran's lower back disability 
than 60 percent under pertinent regulations.  Therefore, the 
Board has determined that the veteran has not been prejudiced 
by a lack of a current VA examination of record.  
Furthermore, there are current VA outpatient records 
associated with the claims folder that directly address 
subjective complaints and include objective findings related 
to the veteran's lower back disability. 

Essentially, pursuant to Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), where an increase in the current disability rating 
is at issue, the present level of disability is the primary 
concern.  If two evaluations are potentially applicable, as 
is the case herein, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  It is 
the Board's conclusion that based on this premise of 
reasonable doubt and resolving all doubt in favor of the 
veteran, 38 C.F.R. §§ 3.102, 4.3 (2001), and given the 
veteran's complaints of severe and unrelenting symptomatology 
associated with his lower back disability, an evaluation of 
60 percent is warranted in this case under Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  


ORDER

Service connection for stomach disorder and ulcers is denied.  


An evaluation of 60 percent for a back disorder is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

